DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                  FOURTH DISTRICT

                            SYMONE JUSTINE BENT,
                                 Appellant,

                                          v.

                               STATE OF FLORIDA,
                                    Appellee.

                                  No. 4D17-3885

                                [October 24, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Timothy L. Bailey, Judge; L.T. Case No. 16-005429
CF10A.

  Carey Haughwout, Public Defender, and Narine N. Austin, Assistant
Public Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Mitchell A. Egber,
Assistant Attorney General, West Palm Beach, for appellee.

LEVINE, J.

   May an officer, based on information provided by store employees,
handcuff an appellant on suspicion of shoplifting although the shoplifting
did not occur in the officer’s presence? Because the legislature enacted
section 812.015(3)(a), Florida Statutes, which provides that law
enforcement may detain based on probable cause developed from a store
employee’s report of suspected shoplifting, we answer in the affirmative.
Accordingly, we affirm. 1

   A Wal-Mart loss prevention employee observed appellant taking
merchandise from the shelves and placing it into her cart without looking
at the prices. Appellant paid for only some of the merchandise and then
attempted to leave the store. Based on this behavior, the loss prevention
associate stopped appellant on suspicion of shoplifting and detained her
in a back office before calling police. Police subsequently arrived and,

1   We find the other issues raised by appellant to be without merit.
based on the information relayed to them by store employees, handcuffed
appellant while the loss prevention associate searched her purse and cart
for stolen merchandise. At trial, appellant sought to suppress the
merchandise found, alleging that her detention by police violated the
Fourth Amendment. The trial court denied the motion.

   In reviewing a ruling on a motion to suppress, we apply a mixed
standard of review.      While we defer to the trial court’s factual
determinations, we review de novo whether the application of the law to
the facts establishes a basis for the trial court’s findings regarding
reasonable suspicion or probable cause. Lee v. State, 868 So. 2d 577, 579
(Fla. 4th DCA 2004).

   The issue on appeal is governed by section 812.015, Florida Statutes
(2016). That statute provides, in relevant part:

      A law enforcement officer . . . who has probable cause to
      believe that a retail theft . . . has been committed by a person
      and, in the case of retail or farm theft, that the property can
      be recovered by taking the offender into custody may, for the
      purpose of attempting to effect such recovery or for
      prosecution, take the offender into custody and detain the
      offender in a reasonable manner for a reasonable length of
      time.

§ 812.015(3)(a), Fla. Stat. (2016). This, of course, is an exception to the
general rule that an officer normally may effect a warrantless arrest only
for a misdemeanor that occurs in his or her presence. See § 901.15(1),
Fla. Stat.

    In State v. Lord, 150 So. 3d 260 (Fla. 1st DCA 2014), the First District
addressed similar facts under the same statute. There, a Wal-Mart asset-
protection employee called police to report “a shoplifting incident in which
a person had stolen spark plugs and had left the store.” Id. at 261. Upon
arriving at the store, police officers located the customer’s vehicle based
on a description by the employee. Id. The officers followed the vehicle,
eventually stopping it, handcuffing the occupants, and searching for the
allegedly stolen spark plugs. Id. The First District held that the officers’
stop of the vehicle was authorized by section 812.015, Florida Statutes,
because the officers had received information on the suspected shoplifting
from the Wal-Mart employee. Id. at 262.

    The Third District has similarly held that information furnished to an
officer by a store employee who has witnessed shoplifting may give rise to

                                     2
probable cause. Weissman v. K-Mart Corp., 396 So. 2d 1164, 1167 (Fla.
3d DCA 1981). There, as in this case, a store employee observed
suspicious behavior by the appellant that the employee concluded was
indicative of shoplifting. Id. at 1166. After detaining the appellant in the
store’s security office, the store employee called police to report the
suspected shoplifting. Id. An officer arrived, questioned the appellant and
charged him with shoplifting. Id. The Third District concluded that the
officer had acted appropriately, noting that for the purposes of a section
812.015 detention or arrest, “[f]irst hand knowledge by an officer is not
required; the receipt of information from someone who it seems reasonable
to believe is telling the truth is adequate.” Id. at 1167.

   The instant case is comparable to Lord and Weissman. Appellant was
observed and detained by a store employee who, based on his training in
loss prevention, believed she might be shoplifting. Based on the dispatch
call and information provided to the officer by the store employees when
he arrived on the scene, the officer developed probable cause. See id.
(observing that “first hand knowledge” is not necessary to meet section
812.015’s probable cause requirement). The officer could have reasonably
concluded that the loss prevention employee was reliable in his conclusion
that appellant had attempted to steal merchandise from the store.
Therefore, the officer could handcuff appellant for the purpose of
attempting to effect a recovery of the merchandise. See § 812.015(3)(a),
Fla. Stat. We affirm.

   Affirmed.

GERBER, C.J., and KLINGENSMITH, J., concur.

                           *         *         *

   Not final until disposition of timely filed motion for rehearing.




                                     3